                   Case 1:21-cv-03612-LGS Document 7 Filed 05/07/21 Page 1 of 1

ArroRNEY(s): Bromberg Law Office, P.C.
INDEX #:   1:21-cv-03612-LGS
PURCHASED/FILED:    April 23 , 202 1
STATE OF: NEW YORK
COURT :U. S. District
COUNTY/DISTRICT : Southern Dist.
                               AFFIDAVIT OF SERVICE- SECRETARY OF STATE
                                              James Morrison
                                                                                                                          Plaintiff(s)

                                                    against


                                              Barclays Bank, et al
                                                                                                                          Defendant(s)

STATE OF NEW YORK)                       DESCRIPTION OF PERSON SERVED:                                    Approx. Age :    55 Yrs.
COUNTY OF ALBANY ) SS                                                                                                     ----
CITY OF ALBANY   )                       Weight: 120 Lbs. Height:             5' 0"        Sex : Female Color of skin :     White
                                                                                                                          - -- -
                                         Hair color :   Blonde   Other:

                 Robert Guyette                           , being duly sworn , deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action , and resides in the State of NY, and that on
           May 4, 2021              , at 12:40pm , at the office of the Secretary of State of the State of NY,
located at 99 Washington Ave, 6th Fl , Albany, New York 12231 deponent served :
                      Summons in a Civil Action & Complaint and Jury Demand with Civil Cover Sheet




on
  Surplus Freight, Inc. d/b/a Surplus Freight Furniture and unlawfully d/b/a Express Furniture Warehouse


the Defendant in this action, by delivering to and leaving with                                       Sue Zouky
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of                            $40      dollars; That said service
                                                                   -----
was made pursuant to Section           BUSINESS CORPORATION LAW §306.


Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.
Sworn to
      , before me on this

  4th     day of               May, 2021

                                                                          c           -~               ert Guyette
               NOTARY PUBLIC , State of New Ym                                             lnvoice·Work Order# 2113794
                No. 01CO6158874 , Albany County                                             Attorney File # Morrison
                 Commission Expires Jan 8, 2023
